Citation Nr: 0405002	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served as a recognized guerrilla from February 
1945 to January 1946.  

This appeal arises from  November and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines which 
denied service connection for the cause of the veteran's 
death.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

In January 1999 the appellant filed her application for VA 
benefits.  Attached was an authorization form to obtain 
records from four medical care providers.  The appellant also 
submitted a certified copy of the veteran's Certificate of 
Death which reveals he was a patient at the President Ramon 
Maganysay Memorial Hospital at the time of his death in 
September 1993.  The RO did not attempt to obtain copies of 
the records identified by the appellant or the veteran's 
terminal hospitalization records.  

The Board is cognizant of the number of years that elapsed 
between the veteran's service and his death and that there is 
no indication of any medical records that have not been 
obtained relating to relevant treatment proximate to service.  
However, VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Here, all relevant 
medical records referenced by the appellant have not been 
obtained and the Board cannot conclude that no reasonable 
possibility exists that such medical evidence would aid in 
substantiating her claim for service connection for the cause 
of the veteran's death.  Id.  The appellant's claim must be 
remanded for the RO to assist the appellant in obtaining the 
relevant medical records she has identified.  

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to each her claim of the impact of the 
notification requirements on the claim.  

2.  The RO should ask the appellant to 
list the names and addresses of all 
medical care providers who evaluated or 
treated the veteran for pneumonia, 
chronic obstructive pulmonary disease, 
arteriosclerotic hypertensive vascular 
disease and Koch's pulmonary since his 
separation from the service.  After 
securing the necessary releases, the RO 
should obtain all records that are not 
already in the claims folder.  This 
should include requesting records from 
the President Ramon Maganysay Memorial 
Hospital of the veteran's terminal 
hospitalization in September 1993, and 
records from the Philippine Veterans 
Hospital, the St. Jude Clinic and Dr. 
Carlos D. DiMaarco.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC) including all relevant laws 
and regulations, which discusses their 
affect on her claim.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




